      Case 1:18-cv-00790-KMW-BCM Document 60 Filed 10/29/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
STEPHANIE SINCLAIR,                                                                 10/29/20
               Plaintiff,                              18-CV-790 (KMW) (BCM)
       -against-
                                                       ORDER
MASHABLE INC., et al.,
               Defendants.

BARBARA MOSES, United States Magistrate Judge.

       The Court has received and reviewed plaintiff's letter-motion dated October 27, 2020
(Dkt. No. 59), seeking a discovery conference regarding certain asserted deficiencies in
defendant Mashable Inc.'s discovery responses and objections. Defendant Mashable Inc. may
respond no later than October 30, 2020. If defendant responds, plaintiff may file a reply no later
than November 4, 2020.

        It is hereby ORDERED that the Court will conduct a telephonic discovery conference as
to the issues described in plaintiff's October 27 letter-motion on November 12, 2020, at 11:00
a.m. At that time, the parties shall call (888) 557-8511 and enter the access code 7746387.

Dated: New York, New York
       October 29, 2020
                                             SO ORDERED.



                                             ________________________________
                                             BARBARA MOSES
                                             United States Magistrate Judge
